Citation Nr: 1733354	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  05-35 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an earlier effective date than August 25, 2004 for the grant of service connection for PTSD.

2.  Entitlement to higher evaluation for PTSD currently assigned a 50 percent evaluation.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney





ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from January 1987 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issues of a higher evaluation for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In October 1995, the RO denied service connection for a bipolar disorder; the Veteran did not appeal.

2.  In November 1998 and June 2000, the RO denied service connection for mental disabilities and the Veteran submitted statements or claims within a year of these decisions.  

3.  In January 2002, the RO denied service connection for depression and other mental disorder; the Veteran did not appeal. 

4.  The Veteran submitted a new claim of entitlement to service connection for PTSD in August 2004, which was granted by the RO in June 2013 effective August 25, 2004; there are no communications between the January 2002 rating decision and the August 2004 submission which may be considered a formal or informal claim for service connection or a notice of disagreement.

5.  Although personnel records were received in 2004, service connection for PTSD was not based all or in part on these records.


CONCLUSION OF LAW

The criteria for an effective date prior to August 25, 2004, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.304(f), 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In a claim for an earlier effective date, where a claim has been substantiated (here, service connection for PTSD), the filing of a Notice of Disagreement with the RO's decision regarding the effective date assigned is considered a "downstream" issue and does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Dunlap v. Nicholson, 21 Vet. App. 122, 119 (2007).  Pursuant to Goodwin, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case if the disagreement is not resolved, which the RO accomplished in November 2015.

As to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  In this case, whether an earlier effective date is warranted is based upon the evidence that was in the claims file at the time the Veteran submitted her claim for entitlement to service connection for PTSD.

Analysis

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  When an application for disability compensation is received within one year of the date of the Veteran's discharge or release from service, the effective date of such award shall be the day following the veteran's release.  38 U.S.C.A. § 5110(b)(1) (West 2014). 

The Board notes that on March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.  A formal claim is one that has been filed in the form prescribed by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2016).  An informal claim may be any communication or action indicating intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (in effect prior to March 24, 2015).  An informal claim must be written, and it must identify the benefit being sought. 

Although a claimant need not identify the benefit sought "with specificity," some intent on the part of the veteran to seek benefits must be demonstrated.  The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," and extends to giving a sympathetic reading to all pro se pleadings of record.

The Veteran filed her claim for mental health conditions in July 1995.  The RO denied service connection for a bipolar disorder in October 1995.  This rating decision was sent to the Veteran on October 23, 1995.  The Veteran did not appeal this decision and it became final.  The Veteran filed a claim to reopen her claim for mental distress in October 1997.  Her claim for bipolar disorder (claimed as unexplained mood swings and mental stress), to include as due to an undiagnosed illness related to Gulf War service was denied in a November 1998 rating decision.  The Veteran was notified of that decision in December 1998.

In August 1999, the Veteran filed a claim for anxiety attack, memory loss, depression, social withdrawal and flash backs.  In June 2000, the RO denied service connection for depression or other mental disorder to include as due to an undiagnosed illness.  The Veteran was notified of this decision in July 2000.  In a July 2001 statement, the Veteran reported that she had been institutionalized twice since her return from Desert Storm.  She also reported having a hard time staying employed and felt totally helpless to provide for herself.  In January 2002, the RO denied service connection for depression or other mental disorder, to include as due to an undiagnosed illness.  She was informed of that decision the same month.  The Veteran did not appeal this decision and it became final. 
 
The Veteran filed a claim to reopen her disability claim which included a claim for service connection for PTSD on August 25, 2004.  The effective date for the Veteran's service-connected PTSD is the date of this claim.  The Board will not discuss more recent claims, rating decisions or Board decisions as the question is whether an effective date earlier than August 25, 2004 is warranted.

The Veteran's attorney argues that the Veteran's PTSD should be assigned an effective date earlier than August 25, 2004.  He explains that personnel records were received in 2004 after the last final rating decision denying service connection for her mental disability.  He argues that 38 C.F.R. 3.156(c) allows for VA to reconsider the claim if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.  The claims file shows that personnel records were received by VA in 2004.  The records had existed and had not been associated with the claims file when the RO first denied the Veteran's claim.  Despite this, 38 C.F.R. § 3.156(c)(3) explains that an award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other dates as may be authorized by the provisions of this part applicable to previously decided claim.  Here, the RO granted service connection for PTSD in a June 2013 rating decision but service connection was not granted based on the recently obtained service personnel records.  In fact, the rating decision specifically noted that personnel records showed that the Veteran was a top airman and that the Veteran was recommended for promotion.  In the rating decision, the RO concluded that the military personnel records did not show any changes in conduct, transfer of duty station or military punishment because of changes in conduct.  Therefore, the Board does not find that RO decision to grant service connection for PTSD was based all or in part on the personnel records.   

The RO instead granted service connection for PTSD based on the amendment to the regulations that eliminated the requirement for corroborating the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  Although the revised 38 C.F.R. § 3.304(f)(3) concerning relaxed evidentiary standards for PTSD  "liberalizes," in particular circumstances, the evidentiary standard for establishing an in-service stressor, this regulatory change is not a liberalizing change for effective date purposes.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,843, 39,851 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010) (Stressor Determinations).  Accordingly, the appropriate date is determined under the general rule for effective dates.          

As noted above, the effective date of service connection will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  The pertinent and undisputed facts in this case are that a claim of entitlement to service connection for a psychiatric disorder was most recently denied in January 2002.  The Veteran did not appeal this decision, and a new claim was not submitted until August 2004.  Prior to that date, there are no documents that can be construed as a claim, informal claim, notice of disagreement or intent to file a claim of entitlement to service connection for PTSD or any other mental disability. 

In sum, there is no indication of a claim, informal claim, or intent to file a claim of entitlement to service connection for PTSD subsequent to the January 2002 RO decision until receipt of the Veteran's August 2004 claim.  Furthermore, the Board finds that 38 C.F.R. § 3.156(c)(3) is not for application as the award of service connection for PTSD was not based all or in part on the newly received personnel records.  Under the law, the earliest effective date and the appropriate effective date for the grant of service connection in this case is August 25, 2004, the date of receipt of the Veteran's petition to reopen the claim of entitlement to service connection for PTSD.


ORDER

Entitlement to an effective date earlier than August 25, 2004 for the grant of service connection for PTSD is denied.


REMAND

A new examination is needed with regard to the claim for an increased rating for PTSD.  At the time of the April 2012 examination, the Veteran was working 40 hours a week as a ward clerk at the Detroit VA.  The Veteran's attorney has explained that she is now no longer working due to her PTSD symptoms.  Furthermore, in a July 2014 VA treatment record, she reported difficulty in the workplace with co-workers.  In March 2015, the Veteran reported that she had resigned from her job as a clerk and was looking forward to working at Petsmart.  In December 2015, she was working at Quicken Loans but was let go.  In May 2016, she was working in a warehouse.  A new examination is needed to determine the current severity of her PTSD symptoms and its impact on her ability to work.

The issues of PTSD and TDIU are intertwined and therefore must be addressed together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  For this reason, the issue of TDIU also must be remanded to the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records since January 2016 and associate them with the claims file.  

2.  Schedule a VA examination to determine the current severity of the Veteran's service-connected PTSD.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies, tests, and evaluations deemed necessary should be performed.  

The examiner should also discuss the relationship between the Veteran's PTSD and the Veteran's ability to work and include a detailed work history with emphasis of the period on appeal which is from 2004.

3.  Readjudicate the remaining  claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, she and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


